DOCUMENTS UNDER SEAL
                    Case 3:17-cr-00518-WHO Document 58 Filed 11/08/19 Page 110ofminutes
                                                         TOTAL TIME (m ins):
                                                                                 1
M AGISTRATE JUDGE                         DEPUTY CLERK                              REPORTER/FTR
M INUTE ORDER                            Rose Maher                                 FTR: 10:54-11:04
MAGISTRATE JUDGE                          DATE                                      NEW CASE           CASE NUMBER
Thomas S. Hixson                          11/8/2019                                                3:17-cr-00518 WHO
                                                      APPEARANCES
DEFENDANT                                 AGE       CUST  P/NP   ATTORNEY FOR DEFENDANT                    PD.     RET.
Tahren Denson                                       Y       P       Jodi Linker                            APPT.
U.S. ATTORNEY                             INTERPRETER                              FIN. AFFT             COUNSEL APPT'D
Erin Cornell for Samantha Schott          n/a                                      SUBMITTED

PROBATION OFFICER          PRETRIAL SERVICES OFFICER                DEF ELIGIBLE FOR             PARTIAL PAYMENT
Aaron Tam                                                           APPT'D COUNSEL               OF CJA FEES
                                        PROCEEDINGS SCHEDULED TO OCCUR
       INITIAL APPEAR              PRELIM HRG       MOTION           JUGM'T & SENTG                          STATUS
                                                                                                             TRIAL SET
       I.D. COUNSEL                ARRAIGNMENT             BOND HEARING             IA REV PROB. or          OTHER
                                                                                    or S/R held
       DETENTION HRG               ID / REMOV HRG          CHANGE PLEA              PROB. REVOC.             ATTY APPT
                                                                                                             HEARING
                                                      INITIAL APPEARANCE
        ADVISED                ADVISED                    NAME AS CHARGED             TRUE NAME:
        OF RIGHTS              OF CHARGES                 IS TRUE NAME
                                                        ARRAIGNM ENT
       ARRAIGNED ON                 ARRAIGNED ON            READING W AIVED               W AIVER OF INDICTMENT FILED
       INFORMATION                  INDICTMENT              SUBSTANCE
                                                          RELEASE
      RELEASED           ISSUED                       AMT OF SECURITY         SPECIAL NOTES              PASSPORT
      ON O/R             APPEARANCE BOND              $                                                  SURRENDERED
                                                                                                         DATE:
PROPERTY TO BE POSTED                           CORPORATE SECURITY                      REAL PROPERTY:
    CASH    $


      MOTION          PRETRIAL                  DETAINED        RELEASED          DETENTION HEARING           REMANDED
      FOR             SERVICES                               release order        AND FORMAL FINDINGS         TO CUSTODY
      DETENTION       REPORT                                to be submitted       W AIVED
ORDER REMOVED TO THE DISTRICT OF
                                                            PLEA
   CONSENT                     NOT GUILTY                  GUILTY                    GUILTY TO COUNTS:
   ENTERED
   PRESENTENCE                 CHANGE OF PLEA              PLEA AGREEMENT            OTHER:
   REPORT ORDERED                                          FILED
                                                        CONTINUANCE
TO:                                ATTY APPT               BOND                    STATUS RE:
11/14/2019 - prev. set             HEARING                 HEARING                 CONSENT                 TRIAL SET

AT:                                SUBMIT FINAN.           PRELIMINARY             CHANGE OF               STATUS
                                   AFFIDAVIT               HEARING                 PLEA
1:30 pm                                                    _____________
BEFORE HON.                        DETENTION               ARRAIGNMENT              MOTIONS                JUDGMENT &
                                   HEARING                                                                 SENTENCING
William H. Orrick
       TIME W AIVED                TIME EXCLUDABLE         IDENTITY /              PRETRIAL                PROB/SUP REV.
                                   UNDER 18 § USC          REMOVAL                 CONFERENCE              HEARING
                                   3161                    HEARING
                                                ADDITIONAL PROCEEDINGS
Def. arraigned on Form 12, charges 1 and 2. After hearing proffer of FPD the Court Ordered defendant released. FPD to
prepare Order of Release. Release Order was signed by Judge and is ECF Docket No. 56.

                                                                                        DOCUMENT NUMBER:
